DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Applicant’s reply dated 30 March 2022 to the previous Office action dated 30 September 2021 is acknowledged. Pursuant to amendments therein, claims 54, 57, 63-72, and 76-77 are pending in the application.
The claim objection made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments, with the exception of the rejection of claims 76-77 which is maintained as set forth below.
The rejections under 35 U.S.C. 102 and 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 102 and 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 76 recites the limitation "the disease or disorder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 77 is rejected as depending upon claim 76 without remedying such deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 54, 57, 63-64, and 67-71 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Glenn et al. (US 2004/0146534 A1; published 29 July 2004; of record).
	Glenn et al. discloses a vaccine delivered by transcutaneous immunization that provides an effective treatment against infections by pathogens (abstract). Formulations contain effective amounts of active ingredients such as antigen and adjuvant together with carrier or suitable amounts of vehicle to provide pharmaceutically acceptable compositions suitable for administration to human or animal (i.e., therapeutically effective amount of a pharmaceutical composition) (paragraph [0109]). Each unit dose may contain active ingredients in amounts for a single round of immunization (paragraph [0110]). The formulation may be applied to skin overlying lymph nodes (paragraph [0052]). The formulation may be in a gel of a wet patch, wherein gel matrix containing the vaccine formulation including antigen/active blended/dispersed with carbomer and PLURONICS (i.e., active agent or topical immunogenic composition dispersed or suspended in polymeric matrix layer) is coated onto a flexible strip of material (i.e., a flexible substrate) having adhesive occlusive backing thereon, and the patch is applied behind the ear such that the strip maintains contact between the gel and the skin (Example 27). LTR192G (i.e., mucosal adjuvant) may be used as a potent adjuvant for boosting systemic and mucosal immune responses (Examples).  The adjuvant may be LT(R192G/L211A) (i.e., dmLT, a mucosal adjuvant) (paragraph [0100]).  Active components may be applied on the substrate and/or incorporated in the substrate and/or adhesive of the patch (paragraph [0045]).  Adhesives may be included in the formulation (paragraph [0048]).  The formulation may be incorporated directly into pressure-sensitive adhesive substrate (paragraph [0117]).  The matrix may be rate-controlling to allow stepped release of adjuvant and/or antigen (paragraph [0046]).  The examples demonstrate effective delivery with or without penetration enhancement (paragraph [0181]).  The intended user can be children (i.e., pediatric subject) (Example 27 paragraph [0235]).  The dosing schedule may be adjusted appropriately for efficacious administration to a subject (paragraph [0110]) such as administration once every two weeks three times (paragraph [0022]), once at 0, 4, 8, and 12 weeks (paragraph [0149), or three times at 4-week intervals (paragraph [0154]).
The claimed recitation of “configured for application to the intact surface of the skin of the subject at a location proximate to a lymph node in the post-auricular region of the subject” requires no additional structure other than that previously recited, and is satisfied by a patch of Glenn et al. that is applied behind the ear as discussed above. It is also noted that any location behind the ear is sufficiently close to lymph nodes such that it can be said that a location of application behind the ear is at a location proximate to a lymph node in the post-auricular region of the subject.
Regarding claim 69, Glenn et al. teaches application behind the ear, such as in Example 27, which would not include the ear (i.e., pinnae) itself.
Regarding claim 71, Glenn et al. teaches topical application as discussed above, which necessarily requires at least one application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 54, 57, and 63-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glenn et al.
Glenn et al. discloses a vaccine delivered by transcutaneous immunization that provides an effective treatment against infections by pathogens (abstract). Formulations contain effective amounts of active ingredients such as antigen and adjuvant together with carrier or suitable amounts of vehicle to provide pharmaceutically acceptable compositions suitable for administration to human or animal (i.e., therapeutically effective amount of a pharmaceutical composition) (paragraph [0109]). Each unit dose may contain active ingredients in amounts for a single round of immunization (paragraph [0110]). The formulation may be applied to skin overlying lymph nodes (paragraph [0052]). The formulation may be in a gel of a wet patch, wherein gel matrix containing the vaccine formulation including antigen/active blended/dispersed with carbomer and PLURONICS (i.e., active agent or topical immunogenic composition dispersed or suspended in polymeric matrix layer) is coated onto a flexible strip of material (i.e., a flexible substrate) having adhesive occlusive backing thereon, and the patch is applied behind the ear such that the strip maintains contact between the gel and the skin (Example 27). LTR192G (i.e., mucosal adjuvant) may be used as a potent adjuvant for boosting systemic and mucosal immune responses (Examples).  The adjuvant may be LT(R192G/L211A) (i.e., dmLT, a mucosal adjuvant) (paragraph [0100]).  Active components may be applied on the substrate and/or incorporated in the substrate and/or adhesive of the patch (paragraph [0045]).  Adhesives may be included in the formulation (paragraph [0048]).  The formulation may be incorporated directly into pressure-sensitive adhesive substrate (paragraph [0117]).  The matrix may be rate-controlling to allow stepped release of adjuvant and/or antigen (paragraph [0046]).  The examples demonstrate effective delivery with or without penetration enhancement (paragraph [0181]).  The intended user can be children (i.e., pediatric subject) (Example 27 paragraph [0235]).  The dosing schedule may be adjusted appropriately for efficacious administration to a subject (paragraph [0110]) such as administration once every two weeks three times (paragraph [0022]), once at 0, 4, 8, and 12 weeks (paragraph [0149), or three times at 4-week intervals (paragraph [0154]).
The claimed recitation of “configured for application to the intact surface of the skin of the subject at a location proximate to a lymph node in the post-auricular region of the subject” requires no additional structure other than that previously recited, and is satisfied by a patch of Glenn et al. that is applied behind the ear as discussed above. It is also noted that any location behind the ear is sufficiently close to lymph nodes such that it can be said that a location of application behind the ear is at a location proximate to a lymph node in the post-auricular region of the subject.
Regarding claim 69, Glenn et al. teaches application behind the ear, such as in Example 27, which would not include the ear (i.e., pinnae) itself.
Regarding claim 71, Glenn et al. teaches topical application as discussed above, which necessarily requires at least one application.
Further regarding claim 57, it also would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. as discussed above and to use dmLT as the adjuvant in the formulation of Glenn et al. as discussed above, including the formulation of Example 27, with a reasonable expectation of success.
Regarding claim 65, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. as discussed above and to mix pressure-sensitive adhesive in the antigen/adjuvant layer in the formulation of Glenn et al. as discussed above, including the formulation of Example 27, with a reasonable expectation of success.
Regarding claim 66, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. as discussed above and to make the matrix rate-controlling to allow stepped release of adjuvant and/or antigen in the formulation of Glenn et al. as discussed above, including the formulation of Example 27, with a reasonable expectation of success.
Regarding claim 72, although Glenn et al. does not specifically disclose once weekly interval administration for a pre-determined period of time, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. as discussed above and to adjust the dosing schedule for efficacious administration, and to optimize efficacy by varying the dosing schedule through routine experimentation per MPEP 2144.05(II), such as once weekly interval administration for a pre-determined period of time such as 12 weeks, with a reasonable expectation of success.

Claims 54, 57, and 63-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glenn et al. ‘004 (US 2004/0137004 A1; published 15 July 2004; of record).
Glenn et al. ‘004 discloses a protein-in-adhesive patch for transcutaneous immunization having a backing layer (i.e., a substrate), pressure-sensitive adhesive adhering to the backing layer, at least one immunologically-active protein of an immunogenic formulation applied to the pressure-sensitive adhesive layer opposite the backing layer and/or incorporated in the pressure-sensitive adhesive layer, and stabilizer which maintains the immunological activity of the at least one protein under ambient conditions, wherein the patch is epicutaneously applied to a subject's skin with the pressure-sensitive adhesive layer adhering to the skin and the backing layer distal thereto, such that an effective amount of the at least one protein induces an antigen-specific immune response in the subject by transcutaneous immunization (abstract; claim 1).  Formulations comprise antigen, adjuvant, and vehicle (i.e., pharmaceutically acceptable carrier), which are applied to patches, such as for children (paragraph [0043]; Table 3; paragraphs [0177]-[0180]). The formulation may be applied to skin overlying lymph nodes (paragraph [0041]). The patch is flexible for application for example behind the ear (paragraph [0184]). The antigen can vaccinate humans and animals and can treat infection by a pathogen such as hemophilus influenza B or hemophilus influenza nontypeable (paragraphs [0067]-[0068]). The adjuvant may be for example E. coli heat-labile enterotoxin (LT) (i.e., a mucosal adjuvant) (paragraph [0079]) such as LT(R192G/l211A) (i.e., dmLT) (paragraph [0086]).  The immunologically-active ingredient may be dispersed in the formulation (paragraph [0114]).  The patch may include a rate-controlling matrix which allows stepped release of adjuvant and/or antigen (paragraph [0035]).  The adhesive layer can include polymers such as chitin or starch to regulate water absorption capacity (paragraph [0108]).  The backing can be occlusive and adhesive (paragraphs [0113]-[0114]).  Skin penetration enhancer is optional (paragraphs [0019], [0042]).  The dosing schedule may be adjusted appropriately for efficacious administration to a subject (paragraph [0095]).
Although Glenn et al. ‘004 does not disclose a specific example of administration of a flexible patch behind the ear, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to administer the flexible patch of Glenn et al. ‘004 as discussed above behind the ear, with a reasonable expectation of success.
Regarding the claimed recitation of “configured for application to the skin of the subject at a location proximate to a lymph node in the post-auricular region of the subject”, such recitation requires no additional structure than that already recited in the claim.  Nevertheless, Glenn et al. ‘004 discloses that the patch is flexible for application for example behind the ear (i.e., configured for application to the skin of a subject at a location in the post-auricular region of the subject), as discussed above.  It is also noted that any location behind the ear is sufficiently close to lymph nodes such that it can be said that a location of application behind the ear is at a location proximate to a lymph node in the post-auricular region of the subject.
Regarding claim 57, although Glenn et al. ‘004 does not disclose a specific example using mucosal adjuvant such as dmLT as the adjuvant, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to use E. coli heat-labile enterotoxin (LT) (i.e., a mucosal adjuvant), such as LT(R192G/l211A) (i.e., dmLT), as the adjuvant in the patch and method of Glenn et al. ‘004 as discussed above, with a reasonable expectation of success.
Regarding claim 63, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to include polymers such as chitin or starch in the adhesive layer in the patch and method of Glenn et al. ‘400 as discussed above in order to regulate water absorption capacity, with a reasonable expectation of success.
Regarding claim 64, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to disperse the immunologically-active ingredient in the formulation including polymer in the patch and method of Glenn et al. ‘400 as discussed above, with a reasonable expectation of success.
Regarding claim 66, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to make the matrix rate-controlling to allow stepped release of adjuvant and/or antigen in the formulation of Glenn et al. ’004 as discussed above, with a reasonable expectation of success.
Regarding claim 68, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to make and use the patch of Glenn et al. ’004 as discussed above without penetration enhancer, with a reasonable expectation of success, given that Glenn et al. ‘004 teaches that penetration enhancer is optional.
Regarding claim 69, Glenn et al. ‘004 teaches application behind the ear, which would not include the ear (i.e., pinnae) itself.
Regarding claim 70, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to make and use the patch of Glenn et al. ’004 as discussed above wherein the subject is a child (i.e., pediatric subject), with a reasonable expectation of success.
Regarding claim 71, Glenn et al. ‘004 teaches topical application as discussed above, which necessarily requires at least one application.
Regarding claim 72, although Glenn et al. ‘004 does not specifically disclose once weekly interval administration for a pre-determined period of time, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Glenn et al. ‘004 as discussed above and to adjust the dosing schedule for efficacious administration, and to optimize efficacy by varying the dosing schedule through routine experimentation per MPEP 2144.05(II), such as once weekly interval administration for a pre-determined period of time, with a reasonable expectation of success.

Claims 54, 57, 63-72, and 76-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glenn et al. ‘004 as applied to claims 54, 57, and 63-72 above, and further in view of Gu et al. (US 6,207,157 B1; issued 27 March 2001; of record).
Glenn et al. ‘004 is relied upon as discussed above.
Glenn et al. ‘004 does not disclose middle ear, nasopharynx, or lower airway as in claims 76-77.
Gu et al. discloses that NTHi is a major causative agent for acute otitis media middle ear infections common in children (column 1 lines 18-24).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Glenn et al. ‘004 and Gu et al. by using the patch and method of Glenn et al. ‘004 as discussed above to treat NTHi causing acute otitis media middle ear infections in children as suggested by Gu et al., with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to treat a common affliction caused by NTHi given that Glenn et al. teaches treatment of NTHi.

Response to Declaration
The declaration under 37 CFR 1.132 filed 30 March 2022 is insufficient to overcome the prior art rejections as set forth in the last Office action because: the test data disclosed therein is limited to treatment of NTHI infections using specific vaccine formulations therefor including adjuvant LT or dmLT whereas the instant claims are not so limited.

Response to Arguments
Applicant's arguments regarding anticipation and obviousness filed 30 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references require application to non-intact skin (remarks pages 5-8).  In response, the instant claims do not require application to intact skin (i.e., they do not require, for example, topically administering to intact skin), they merely state that the system is configured for application to intact skin, but such configuration requires no additional structure other than that previously recited in the claims, and is satisfied by a patch of the cited prior art that is applied behind the ear as discussed above.
Applicant argues that the cited references are limited to application of TCI at the site of a draining lymph node field which is a very large and unspecific region of the body (remarks page 6).  In response, the cited references specifically disclose application to skin overlying lymph nodes and behind the ear, as discussed in the rejections.
Regarding arguments relying on the declaration, see the discussion above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617